DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final Rejection filed 02/25/2022. 
The status of the Claims is as follows:
Claims 1-10 are amended;
Claims 1-10 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2022 was filed after the mailing date of the Application on 05/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zagnoni (EP 1067048) in view of Krischer (US 8016103).

Regarding Claim 1 Zagnoni teaches a machine for packaging soft products (1), comprising at least: 
- a feed plane (annotated Fig. 1) for feeding groups (5) of products; (par 11)
- a plurality of pulleys (20, 21) located at two ends of the feed plane (annotated Fig. 1) and connected on at least two shafts (8, 9) driven independently by a first motor (12) and a second (13) motor; 
-two pairs of chains (12, 13) parallel to and independent from each other wound on the pulleys (20, 21) and being movable along a first direction (annotated Fig. 1) and a feed direction (annotated Fig. 1), to define a ring-shaped path (Fig. 1) having an active linear lower branch (annotated Fig. 1) facing the feed plane and a non-active linear upper branch (annotated Fig. 1); (par 13-15)

- a plurality of carriages (annotated Fig. 1) which are connected, alternatively in sequence, to the pairs of motor-driven chains (6) and distributed along the ring-shaped path (Fig. 1); each of the carriages (annotated Fig. 1) supporting at least one tooth (4), projecting towards the feed plane (annotated Fig. 1) during the passage on the lower branch (annotated Fig. 1), and configured for retaining and feeding along the feed plane (annotated Fig. 1) the groups (5) of products from a receiving compartment (annotated Fig. 1) defined by the at least one tooth (4) to an unloading and releasing to a zone (annotated Fig. 1) for unloading and releasing the group (5) of products; (par 11-14)

- a control unit (14) connected to the motors (12, 13) and being configured to control operation of the first and second motors (12, 13) in accordance with variations in a distance between the carriages (annotated Fig. 1) on the relative pairs of chains (6) as a function of variations in size of the groups (5) of products; (par 15)

- transfer device  (annotated Fig. 1) including an engagement surface for engaging and  for moving one group (5) of products at a time, along with a corresponding sheet (par 13) of wrapping material folded into a "U" shape around the group (5) of products, towards the feed plane (annotated Fig. 1) and to the receiving compartment (annotated Fig. 1), along a second direction (direction of the transfer means) transversal to the first direction (annotated Fig. 1); 

along the lower branch (annotated Fig. 1) a number of the carriages (annotated Fig. 1) equal to a number of groups (5) of products positioned or arrived on the feed plane (annotated Fig. 1), in an operational stretch between the compartment (annotated Fig. 1) and up to the unloading and releasing zone (annotated Fig. 1); each of the at least one tooth (4) being configured along the operational stretch to define simultaneously both a pushing tooth with a first surface in engagement with a first group of the products downstream of the tooth (Fig. 1) and a downstream containment with a second surface opposite the first surface, the second surface configured to engage a second group of the products upstream of the at least one tooth when the at least one tooth (4) is interposed between two groups (5) of consecutive products along the feed plane (annotated Fig. 1), 

However, Zagnoni does not expressly disclose each of the at least one tooth present on each carriage comprises at least a head permanently connected to the carriage and at least an operating portion in contact with the groups of products which is configured to be separable from and reconnected to the head.

Krischer teaches a chain transporting system that includes a plurality of carriages (annotated Fig. 2a), each carriage (annotated Fig. 2a) connected to a tooth (annotated Fig. 2a)  wherein each at least one tooth (annotated Fig. 2a) present on each carriage (annotated Fig. 2a) comprises at least a head (annotated Fig. 2a) permanently connected to the carriage (annotated Fig. 2a) and at least an operating portion (annotated Fig. 2a) in contact with the groups of products which can be separated from and reconnected to the head (annotated Fig. 2a) providing alternate carriage configurations for varying product specifications for the purposes of improving the efficiency and versatility of the transporting system. (Col 1 lines 25-29)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application, to modify the carriages and at least one tooth of Zagnoni to include at least one tooth present on each carriage comprises at least a head permanently connected to the carriage and at least an operating portion in contact with the groups of products which can be separated from and reconnected to the head as taught by Krischer since Col 1 lines 25-29 of Krischer suggests that such a modification provides alternate carriage configurations for varying product specifications for the purposes of improving the efficiency and versatility of the transporting system.


    PNG
    media_image1.png
    758
    1396
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    559
    1526
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    563
    878
    media_image3.png
    Greyscale

Regarding Claim 2 the modified invention of Zagnoni in view of Krischer teaches the invention as described above. Zagnoni further discloses wherein at least one tooth (annotated Fig. 1) includes, along the lower branch (active branch, annotated Fig. 1) in a minimum operating configuration, a first tooth (annotated Fig. 1) for pushing and a second tooth (annotated Fig. 1) for containing positioned on opposite sides of the receiving compartment (annotated Fig. 1) for receiving a first group (annotated Fig. 1) of products, and wherein the second tooth (annotated Fig. 1), positioned downstream relative to the first tooth (annotated Fig. 1) with reference to the feed direction (annotated Fig. 1), is interposed between the first group (annotated Fig. 1) of products and a second group (annotated Fig. 1) of products, located downstream of the first group (annotated Fig. 1) of products relative to the feed direction  (annotated Fig. 1), in such a way as to push the second group  (annotated Fig. 1) of products.

Regarding Claim 3 the modified invention of Zagnoni in view of Krischer teaches the invention as described above. Zagnoni further discloses the at least one tooth (annotated Fig. 1), includes along the lower branch (active branch, annotated Fig. 1) in a minimum operating configuration, a first tooth (annotated Fig. 1) for pushing and a second tooth (annotated Fig. 1) for containing positioned on opposite sides of the receiving compartment (annotated Fig. 1) for receiving a first group (annotated Fig. 1) of products, and wherein the second tooth (annotated Fig. 1), positioned downstream relative to the first tooth (annotated Fig. 1) with reference to the feed direction (annotated Fig. 1), is interposed between the first group (annotated Fig. 1) of products and a second group (annotated Fig. 1) of products, located downstream of the first group (annotated Fig. 1) of products relative to the feed direction (annotated Fig. 1), in such a way as to push the second group (annotated Fig. 1) of products, and a third tooth (annotated Fig. 1), located downstream of the second tooth (annotated Fig. 1) with reference to the feed direction (annotated Fig. 1), interposed between the second group (annotated Fig. 1) of products and a third group (annotated Fig. 1) of products, positioned downstream of the second group (annotated Fig. 1) of products relative to the feed direction (annotated Fig. 1), in such a way as to contain the second group (annotated Fig. 1) of products and push the third group (annotated Fig. 1) of products towards the unloading and releasing zone (annotated Fig. 1).

    PNG
    media_image4.png
    563
    886
    media_image4.png
    Greyscale

Regarding Claim 4 the modified invention of Zagnoni in view of Krischer teaches the invention as described above. Krischer teaches quick coupler (protrusions, annotated Fig. 2a) positioned between the head (annotated Fig. 2a) and the operating contact portion (annotated Fig. 2a) to allow a stable coupling or a separation of the operating portion (annotated Fig. 2a) to/from the head (annotated Fig. 2a) providing alternate carriage configurations for varying product specifications for the purposes of improving the efficiency and versatility of the transporting system. (Col 1 lines 25-29)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application, to modify the carriages and at least one tooth of Zagnoni to include at least one tooth present on each carriage comprises at least a head permanently connected to the carriage and at least an operating portion in contact with the groups of products which can be separated from and reconnected to the head as taught by Krischer since Col 1 lines 25-29 of Krischer suggests that such a modification provides alternate carriage configurations for varying product specifications for the purposes of improving the efficiency and versatility of the transporting system.

Regarding Claim 5 the modified invention of Zagnoni in view of Krischer teaches the invention as described above. Krischer teaches each head (annotated Fig. 2a) includes a central seat (annotated Fig. 2a) for housing an end of the operating portion (annotated Fig. 2a)  configured to match the central seat (annotated Fig. 2a); the quick coupler (protrusions, annotated Fig. 2a) being positioned between the central seat (annotated Fig. 2a)  and the end of the operating portion (annotated Fig. 2a) providing alternate carriage configurations for varying product specifications for the purposes of improving the efficiency and versatility of the transporting system. (Col 1 lines 25-29)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application, to modify the carriages and at least one tooth of Zagnoni to include at least one tooth present on each carriage comprises at least a head permanently connected to the carriage and at least an operating portion in contact with the groups of products which can be separated from and reconnected to the head as taught by Krischer since Col 1 lines 25-29 of Krischer suggests that such a modification provides alternate carriage configurations for varying product specifications for the purposes of improving the efficiency and versatility of the transporting system.

    PNG
    media_image5.png
    904
    895
    media_image5.png
    Greyscale

Regarding Claim 6 the modified invention of Zagnoni in view of Krischer teaches the invention as described above. Krischer teaches the head (annotated Fig. 2a) includes a seat (annotated Fig. 2a) configured, in cross section, as a cross, and wherein the end of the operating portion (annotated Fig. 2a) has a matching cross shape to allow a coupling of the operating portion (annotated Fig. 2a) according to at least at two different orientations to each other rotated through a right angle (Col 3 lines 9-19) providing alternate carriage configurations for varying product specifications for the purposes of improving the efficiency and versatility of the transporting system. (Col 1 lines 25-29)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application, to modify the carriages and at least one tooth of Zagnoni to include at least one tooth present on each carriage comprises at least a head permanently connected to the carriage and at least an operating portion in contact with the groups of products which can be separated from and reconnected to the head as taught by Krischer since Col 1 lines 25-29 of Krischer suggests that such a modification provides alternate carriage configurations for varying product specifications for the purposes of improving the efficiency and versatility of the transporting system.

Regarding Claim 7 the modified invention of Zagnoni in view of Krischer teaches the invention as described above. Zagnoni further discloses a sheath (annotated Fig. 5) for external covering which is configured to be removably coupleable to the at least one tooth via a sliding connection and which is configured to be locked, by an interference fit, to the operating portion; the sheath (annotated Fig. 5) having an external size, for operational contact with the group (annotated Fig. 1) of products, with dimensions greater than (extending beyond the length and wider than) the dimensions of the external size of the operating portion

    PNG
    media_image6.png
    949
    1334
    media_image6.png
    Greyscale

Regarding Claim 10 the modified invention of Zagnoni in view of Krischer teaches the invention as described above. Krischer teaches the operating portion (annotated Fig. 2a) of the at least one tooth is shaped a blade defined by two surfaces of reduced width and two surfaces of large width. (Fig. 5) providing alternate carriage configurations for varying product specifications for the purposes of improving the efficiency and versatility of the transporting system. (Col 1 lines 25-29)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application, to modify the carriages and at least one tooth of Zagnoni to include at least one tooth present on each carriage comprises at least a head permanently connected to the carriage and at least an operating portion in contact with the groups of products which can be separated from and reconnected to the head as taught by Krischer since Col 1 lines 25-29 of Krischer suggests that such a modification provides alternate carriage configurations for varying product specifications for the purposes of improving the efficiency and versatility of the transporting system.

Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding Claim 8 the Prior Art does not disclose each head includes a stub protruding downwards from the head and wherein the operating portion has a relative sector which can be placed alongside the stub to form an upper stretch of the operating portion; the machine further comprising a joining sheath that is configured to be a sliding and interference fit to the stub and to the operating portion in such a way as to form a complete single operating portion

Regarding Claim 9 the Prior Art does not disclose each carriage comprises: - two end heads connected to a plurality of upper transversal tubes for joining the two end heads to define a crosspiece having a width equal to a width of the feed plane; at least two half heads connected to the upper tubes and configured for engaging with the corresponding chains or belts; - a head forming a part of the at least one tooth and connected at least to a pair of lower tubes, connected with the two end heads, in such a way as to allow the head a sliding adjusting along the pair of lower tubes; - the operating portion being in contact with the group of products connected, in a removable manner fashion, to the head.

Claim 11 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed joining sheath that is configured to be a sliding and interference fit to the stub and to the operating portion in such a way as to form a complete single operating portion.

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive.

Applicant’s Argument: Zagnoni nor Krischer, alone or in combination de not teach a single tooth operates as simultaneously both a pushing tooth and a downstream containment tooth as Claimed in amended claim 1. 

Examiner’s Response: The claim limitations recite: each of the at least one tooth being configured along the operational stretch to define simultaneously both a pushing tooth with a first surface in engagement with a first group of the products downstream of the tooth and a downstream containment tooth with a second surface opposite the first surface. 

The Examiner has broadly interpreted the “at least one tooth” being a first pushing tooth with a first surface and a second downstream containment tooth with a second surface, since at least one can include an additional tooth. Zagnoni discloses the claim limitations as described above and illustrated in annotated Fig. 1 above. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jager US 5725084: tooth 4, head 6 connection in a t shape Fig. 2

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731